 
Translation of Exclusive Option Agreement
 
This Exclusive Option Agreement (this "Agreement") is executed by and among the
following Parties as of May 1, 2012, in Shangrao, Jiangxi Province, the People’s
Republic of China (“China” or the “PRC”):


Party A:  Shangrao Baihuazhou Green Resources Agriculture Technology Development
Co., Ltd.
Address:  7 Yan He East Road, Xinzhou, Shangrao, Jiangxi Province


Party B: Li Xiaoling
National Identification Number: 362325196208190021


Party C:  Shangrao Bai Hua Zhou Industrial Co., Ltd.
Address: 8 Xing Yang road, Shangrao, Jiangxi Province


In this Agreement, each of Party A, Party B and Party C shall be referred to as
a "Party" respectively, and they shall be collectively referred to as the
"Parties".


Whereas:



 
1
The Exclusive Business Cooperation Agreement is made and entered into by and
between Party A and Party C on the date of May 1 ,2012. Party A will provide
Party C with management consultation staff training and other services and
provide finance assistances to Party C by means allowed by applicable laws.




 
2
Party B holds 100 % of the equity interest in Party C.




 
3
Party B agrees to grant Party A an exclusive right to purchase the equity
interests in Party C then held by Party B at the price set forth in this
Agreement.. Each person in Party B agrees not to exercise the right of first
refusal to purchase the equity interests to be transferred by other persons.




 
4
Party C agrees to grant Party A an exclusive right to purchase the assets at the
best possible price.



Now therefore, upon mutual discussion and negotiation, the Parties have reached
the following agreement:
 
 
1

--------------------------------------------------------------------------------

 

 
1.           Sale and Purchase of Equity Interests and/or Assets


1.1  Option Granted


In consideration of the payment by Party A, the receipt and adequacy of which is
hereby acknowledged by Party B, Party B hereby irrevocably grants Party A an
irrevocable and exclusive right to purchase, or designate one or more persons
(each, a "Designee") to purchase the equity interests in Party C then held by
Party B once or at multiple times at any time in part or in whole at Party A's
sole and absolute discretion to the extent permitted by Chinese laws and at the
price described in Section 1.3 herein (such right being the "Equity Interests
Purchase Option"). Except for Party A and the Designee(s), no other person shall
be entitled to the Equity Interest Purchase Option or other rights with respect
to the equity interests of Party B. Party C hereby agrees to the grant by Party
B of the Equity Interests Purchase Option to Party A.


In consideration of the payment by Party A, the receipt and adequacy of which is
hereby acknowledged by Party C, Party C hereby irrevocably grants Party A an
irrevocable and exclusive right to purchase, or designate one or more persons
(each, a "Designee") to purchase the asset of Party C (including but not limited
to fixed assets, current assets, intellectual property rights, ownership of
equity interests in any person within or outside the PRC and the benefits under
all contracts entered into by Party C once or at multiple times at any time in
part or in whole at Party A's sole and absolute discretion to the extent
permitted by Chinese laws and at the price described in Section 1.3 herein (such
right being the "Assets Purchase Option"). Except for Party A and the
Designee(s), no other person shall be entitled to the Asset Purchase Option or
other rights with respect to the assets of Party C. Party B hereby agrees to the
grant by Party C of the Assets Purchase Option to Party A.


The term "person" as used herein shall refer to individuals, corporations,
partnerships, enterprises, trusts or other non-corporate organizations.


1.2 Steps for Exercise of Purchase Option


Subject to the provisions of the laws and regulations of China, Party A may
exercise the Purchase Option by issuing a written notice to Party B and/or Party
C (the "Purchase Option Notice"), specifying: (a) Party A's decision to exercise
the Purchase Option; (b) the portion of equity interests to be purchased from
Party B and/or all or part of assets to be purchased from Party C ("Optioned
Equity Interests and/or Assets"); and (c) the date for purchasing the Optioned
Equity Interests and/or Assets, and the date for transfer of the Optioned Equity
Interests and/or Assets.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3 Purchase Price


Unless an appraisal is required by the laws of China applicable to the Equity
Interests Purchase Option and/or Assets Purchase Option when exercised by Party
A, the purchase price of the Optioned Equity Interests and/or Assets  (the
“Exercise Price”) shall be an amount equal to the lower of (i) the actual
registered capital of Party C corresponding to the Optioned Equity Interests to
be acquired and (ii) an amount equal to the product of (x) RMB 500,000 and (y) a
fraction, the numerator of which is the number of Optioned Equity Interests
being purchased upon such exercise from Party B and the denominator of which is
the total number of outstanding equity interests of Party C as of the date of
the Option Purchase Notice, provided that in the case of the purchase of a
portion of the assets, the numerator shall be the fair market value of the
assets acquired and the denominator shall be the net fair market value of all of
the Party C’s assets as of the date of the Purchase Option Notice.


If the applicable laws of the PRC impose other restrictions on the purchase
price of the Optioned Equity Interests or otherwise amends the applicable laws
at the time when Party A exercises the Equity Purchase Option, all Parties agree
that the Exercise Price shall be set at the lowest price permitted under
applicable PRC laws.
 
1.4 Transfer of Optioned Interests and/or Assets


1.4.1  For each exercise of the Equity Interest Purchase Option:



 
1.4.1.1
Party B shall cause Party C to promptly convene a shareholders’ meeting, at
which a resolution shall be adopted approving Party B's transfer of the Optioned
Interests to Party A and/or the Designee(s);




 
1.4.1.2
Party B shall obtain written statements from the other shareholders of Party C
giving consent to the transfer of the equity interest to Party A and/or the
Designee(s)  and waiving any right of first refusal related thereto.




 
1.4.1.3
Party B shall execute a share transfer contract with respect to each transfer
with Party A and/or each Designee (whichever is applicable), in accordance with
the provisions of this Agreement and the Equity Interest Purchase Option Notice
regarding the Optioned Interests;

 
 
3

--------------------------------------------------------------------------------

 
 

 
1.4.1.4
The relevant Parties shall execute all other necessary contracts, agreements or
documents, obtain all necessary government licenses and permits   and take all
necessary actions to transfer valid ownership of the Optioned Interests to Party
A and/or the Designee(s), unencumbered by any security interests, and cause
Party A and/or the Designee(s) to become the registered owner(s) of the Optioned
Interests. For the purpose of this Section and this Agreement, "security
interests" shall include securities, mortgages, third party's rights or
interests, any stock options, acquisition right, right of first refusal, right
to offset, ownership retention or other security arrangements, but shall be
deemed to exclude any security interest created by this Agreement and Party B's
Share Pledge Agreement. "Party B's Share Pledge Agreement" as used in this
Section and this Agreement shall refer to the Share Pledge Agreement ("Share
Pledge Agreement") executed by and among Party A, Party B and Party C as of the
date hereof, whereby Party B pledges all of its equity interests in Party C to
Party A, in order to guarantee Party C's performance of its obligations under
the Exclusive Business Corporation Agreement executed by and between Party C and
Party A.



1.4.2  For each exercise of the Assets Purchase Option:



 
1.4.2.1
Party B shall cause Party C to promptly convene a shareholders’ meeting, at
which a resolution shall be adopted approving Party B's transfer of the Optioned
Interests to Party A and/or the Designee(s) whichever is applicable;




 
1.4.2.2
Party C shall execute a share transfer contract with respect to each transfer
with Party A and/or each Designee (whichever is applicable), in accordance with
the provisions of this Agreement and the Purchase Option Notice regarding the
Optioned Assets;




 
1.4.2.3
The relevant Parties shall execute all other necessary contracts, agreements or
documents, obtain all necessary government licenses and permits and take all
necessary actions to transfer valid ownership of the Optioned Assets to Party A
and/or the Designee(s), unencumbered by any security interests, and cause Party
A and/or the Designee(s) to become the registered owner(s) of the Optioned
Assets. The "security interests" shall have the meaning ascribed to it in
1.4.1.4.

 
 
4

--------------------------------------------------------------------------------

 
 
2.           Covenants


2.1 Covenants regarding Party C


Party B (as the shareholders of Party C) and Party C hereby covenant as follows:



 
2.1.1
Without the prior written consent of Party A, they shall not in any manner
supplement, change or amend the articles of association and bylaws of Party C,
increase or decrease its registered capital, or change its structure of
registered capital in other manners;




 
2.1.2
They shall maintain Party C's corporate existence in accordance with good
financial and business standards and practices by prudently and effectively
operating its business and handling its affairs;




 
2.1.3
Without the prior written consent of Party A, they shall not at any time
following the date hereof, sell, transfer, mortgage or dispose of in any manner
any assets of Party C or legal or beneficial interest in the business or
revenues of Party C, or allow the encumbrance thereon of any security interest;




 
2.1.4
Without the prior written consent of Party A, they shall not incur, inherit,
guarantee or suffer the existence of any debt, except for (i) debts incurred in
the ordinary course of business other than through loans; and (ii) debts
disclosed to Party A and for which Party A's written consent has been obtained;




 
2.1.5
They shall always operate all of Party C's businesses during the ordinary course
of business to maintain the asset value of Party C and refrain from any
action/omission that may affect Party C's operating status and asset value;




 
2.1.6
Without the prior written consent of Party A, they shall not cause Party C to
execute any material contract, except the contracts in the ordinary course of
business (for purpose of this subsection, a contract with a value exceeding
RMB1Million shall be deemed as a material contract);




 
2.1.7 
Without the prior written consent of Party A, they shall not cause Party C to
provide any person with any loan or credit;




 
2.1.8
They shall provide Party A with information on Party C's business operations and
financial conditions at Party A's request;

 
 
5

--------------------------------------------------------------------------------

 
 

 
2.1.9
If requested by Party A, they shall procure and maintain insurance in respect of
Party C's assets and business from an insurance carrier acceptable to Party A,
at an amount and type of coverage typical for companies that operate similar
businesses;




 
2.1.10
Without the prior written consent of Party A, they shall not cause or permit
Party C to merge, consolidate with, acquire or invest in any person;




 
2.1.11
They shall immediately notify Party A of the occurrence or possible occurrence
of any litigation, arbitration or administrative proceedings relating to Party
C's assets, business or revenue;




 
2.1.12
To maintain the ownership by Party C of all of its assets, they shall execute
all necessary or appropriate documents, take all necessary or appropriate
actions and file all necessary or appropriate complaints or raise necessary and
appropriate defenses against all claims;




 
2.1.13
Without the prior written consent of Party A, they shall ensure that Party C
shall not in any manner distribute dividends to its shareholders, provided that
upon Party A's written request, Party C shall immediately distribute all
distributable profits to its shareholders; and




 
2.1.14 
At the request of Party A, they shall appoint any persons designated by Party A
as directors of Party C.



2.2           Covenants of Party B


Party B hereby covenants as follows:



 
2.2.1
Without the prior written consent of Party A, Party B shall not sell, transfer,
mortgage or dispose of in any other manner any legal or beneficial interest in
the equity interests in Party C held by Party B, or allow the encumbrance
thereon of any security interest, except for the pledge placed on these equity
interests in accordance with Party B's Share Pledge Agreement;




 
2.2.2
Party B shall cause the shareholders' meeting and/or the board of directors of
Party C not to approve the sale, transfer, mortgage or disposition in any other
manner of any legal or beneficial interest in the equity interests in Party C
held by Party B, or allow the encumbrance thereon of any security interest,
without the prior written consent of Party A, except for the pledge placed on
these equity interests in accordance with Party B's Share Pledge Agreement;

 
 
6

--------------------------------------------------------------------------------

 
 

 
2.2.3 
Party B shall cause the shareholders' meeting or the board of directors of Party
C not to approve the merger or consolidation with any person, or the acquisition
of or investment in any person, without the prior written consent of Party A;




 
2.2.4
Party B shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to the equity interests in Party C held by Party B;




 
2.2.5
Party B shall cause the shareholders' meeting or the board of directors of Party
C to vote their approval of the transfer of the Optioned Interests and/or Assets
as set forth in this Agreement and to take any and all other actions that may be
requested by Party A;




 
2.2.6
To the extent necessary to maintain Party B's ownership in Party C, Party B
shall execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;




 
2.2.7 
Party B shall appoint any designee of Party A as director of Party C, at the
request of Party A;




 
2.2.8
At the request of Party A at any time, Party B shall promptly and
unconditionally transfer its equity interests in Party C to Party A's
Designee(s) in accordance with the Equity Interest Purchase Option under this
Agreement, and Party B hereby waives its right of first refusal to the
respective share transfer by the other existing shareholder of Party C (if any);
and




 
2.2.9
Party B shall strictly abide by the provisions of this Agreement and other
contracts jointly or separately executed by and among Party B, Party C and Party
A, perform the obligations hereunder and thereunder, and refrain from any
action/omission that may affect the effectiveness and enforceability thereof. To
the extent that Party B has any remaining rights with respect to the equity
interests subject to this Agreement hereunder or under the Share Pledge
Agreement among the same parties hereto or under the Power of Attorney granted
in favor of Party A, Party B shall not exercise such rights except in accordance
with the written instructions of Party A.

 
 
7

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties


Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of transfer of the
Optioned Interests, that:


 
3.1
They have the authority to execute and deliver this Agreement and any share
transfer contracts to which they are parties concerning the Optioned Interests
to be transferred thereunder (each, a "Transfer Contract"), and to perform their
obligations under this Agreement and any Transfer Contracts. Party B and Party C
agree to enter into Transfer Contracts consistent with the terms of this
Agreement upon Party A’s exercise of the Equity Interest Purchase Option. This
Agreement and the Transfer Contracts to which they are parties constitute or
will constitute their legal, valid and binding obligations and shall be
enforceable against them in accordance with the provisions thereof;



 
3.2
The execution and delivery of this Agreement or any Transfer Contracts and the
performance of the obligations under this Agreement or any Transfer Contracts
shall not: (i) cause any violation of any applicable laws of China; (ii) be
inconsistent with the articles of association, bylaws or other organizational
documents of Party C; (iii) cause the violation of any contracts or instruments
to which they are a party or which are binding on them, or constitute any breach
under any contracts or instruments to which they are a party or which are
binding on them; (iv) cause any violation of any condition for the grant and/or
continued effectiveness of any licenses or permits issued to either of them; or
(v) cause the suspension or revocation of or imposition of additional conditions
to any licenses or permits issued to either of them;



 
3.3
Party B has a good and merchantable title to the equity interests in Party C he
holds. Except for Party B's Share Pledge Agreement, Party B has not placed any
security interest on such equity interests;



 
3.4
Party C has a good and merchantable title to all of its assets, and has not
placed any security interest on the aforementioned assets;

 
 
 
3.5
Party C does not have any outstanding debts, except for (i) debt incurred in the
ordinary course of business; and (ii) debts disclosed to Party A for which Party
A's written consent has been obtained.




 
3.6
Party C has complied with all laws and regulations of China applicable to asset
acquisitions; and

 
 
8

--------------------------------------------------------------------------------

 
 
 
3.7
There is no pending or threatened litigation, arbitration or administrative
proceedings relating to the equity interests in Party C, assets of Party C or
Party C.



4. Effective Date


This Agreement shall become effective upon the date hereof, and remain effective
for a term of 30 years, and may be renewed at Party A's election.


5. Governing Law and Resolution of Disputes


5.1       Governing law


The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of China. Matters
not covered by formally published and publicly available laws of China shall be
governed by international legal principles and practices.


5.2       Methods of Resolution of Disputes


In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations.  In the event the Parties fail to reach an agreement on the
dispute within 30 days after either Party's request to the other Parties for
resolution of the dispute through negotiations, either Party may submit the
relevant dispute to the China International Economic and Trade Arbitration
Commission for arbitration, in accordance with its Arbitration Rules. The
arbitration shall be conducted in Beijing, and the language used in arbitration
shall be Chinese. The arbitration award shall be final and binding on all
Parties.


6.         Taxes and Fees


Each Party shall pay any and all transfer and registration tax, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.
 
 
9

--------------------------------------------------------------------------------

 
 
7.         Notices



 
7.1
All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such Party set forth below.  A confirmation copy of each notice
shall also be sent by email.  The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:




 
7.1.1
Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of arrival or
refusal at the address specified for notices.




 
7.1.2
Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).




 
7.3
Any Party may at any time change its address for notices by a notice delivered
to the other Parties in accordance with the terms hereof.

 
8.           Confidentiality


The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall  be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.
 
 
10

--------------------------------------------------------------------------------

 
 
9.      Further Warranties


The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.


10. Miscellaneous


10.1 Amendment, change and supplement


Any amendment, change and supplement to this Agreement shall require the
execution of a written agreement by all of the Parties.


10.2 Entire agreement


Except for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall take the place of all prior oral and written
consultations, representations and contracts reached with respect to the subject
matter of this Agreement.


10.3 Headings


The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.


10.4 Language


This Agreement is written in both English and Chinese in three copies. Each of
Party A,Party B and Party C has one copy. Each copy has equal legal validity. If
any conflict exists between these two versions, Chinese version shall prevail.


10.5 Severability


In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.
 
 
11

--------------------------------------------------------------------------------

 
 
10.6 Successors


This Agreement shall be binding on and shall inure to the interest of the
respective successors of the Parties and the permitted assigns of such Parties.


10.7 Survival



 
10.7.1
Any obligations that occur or that are due as a result of this Agreement upon
the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof.




 
10.7.2
The provisions of Sections 5, 7, 8 and this Section 10.8 shall survive the
termination of this Agreement.



10.8 Waivers


Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.


10.9 Indemnification



 
10.9.1
Each Party agrees and acknowledges that any material breach or material
non-performance of any section by a shareholder of the Company (the “Breaching
Party”) under this Agreement shall constitute a breach of contract under this
Agreement (the “Breach”), and Party A shall be entitled to request the Breaching
Party to cure such Breach or adopt remedial steps within reasonable period.  In
the event the Breaching Party fails to cure or to adopt remedial steps within
the reasonable period or within ten (10) days after written notice of Breach to
the Breaching Party by Party A, then Party A shall be entitled to exercise any
of the following remedial methods: (i) to terminate this Agreement and request
all liquidated damages; or (ii) to enforce the Breaching Party to perform his
obligations under this Agreement and request all liquidated damages as well; or
(iii) to convert, auction or sell the pledged equity interests in accordance
with the share pledge agreement, and to be compensated on a preferential basis
with the conversion, auction or sales price of the pledged equity interests, in
addition to requesting the Breaching Party to bear liquidated damages in
connection with the Breach.

 
 
12

--------------------------------------------------------------------------------

 
 

 
10.9.2
Both Parties agree and acknowledge that under no circumstances shall the
shareholders of the Company be entitled to terminate this Agreement by any
reasons.

 
 

 
10.9.3
Any right and remedy under this Agreement is cumulative and shall not restrict
other rights and remedies under the law.




 
10.9.4
Notwithstanding other provisions under this Agreement, this Section shall
survive the suspension or termination of this Agreement.

 
IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Option Agreement as of the date first above written.
 
The page of Signature


Party A: Shangrao Baihuazhou Green Resources Agriculture Technology Development
Co., Ltd.


By (seal):   /s/ Liu Shuzhong______
 
(The signature of The Representative): Liu Shuzhong____

 
 
Party B: Li Xiaoling


By (signature):  /s/Li Xiaoling____




Party C:  Shangrao Bai Hua Zhou Industrial Co., Ltd.
 
By (seal):    /s/ Liu Shuzhong_____


(The signature of The Representative): Liu Shuzhong_____

 
13

--------------------------------------------------------------------------------

 